Citation Nr: 1144373	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  11-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, left leg mass excision.

2.  Entitlement to a compensable evaluation for dermatitis, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from December 1941 to November 1945, and from November 1948 to May 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decisions by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, left leg mass excision, as well as the claim for entitlement to a compensable evaluation for dermatitis, left lower extremity.

The issue of entitlement to an increased rating for a left calf laceration was raised by the Veteran in July 2011 correspondence but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

For the reasons explained below, the issues of whether the Veteran is entitled to § 1151 benefits for residuals left leg mass excision, on the merits, and whether the Veteran is entitled to a compensable rating for his service-connected dermatitis, left lower extremity, are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for entitlement to benefits under 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) for residuals of left hip surgery was denied in a December 1990 rating decision; the Veteran did not appeal that decision and it became final. 

2.  Evidence received since that decision regarding the claim for benefits under 38 U.S.C.A. § 1151 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, left leg mass excision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals, left leg mass excision.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of his claim.

Petition to Reopen Previously Denied Claims 

A December 1990 rating decision denied the Veteran's claim for benefits for residuals of left hip surgery under 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151).  As there was no timely appeal, the RO's December 1990 denial is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 19.192 (1990).  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A December 1990 rating decision denied the Veteran's claim for benefits for residuals of a left hip surgery under 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151), because the surgery was deemed proper and there was no negligence on the part of the medical center, that a portion of the muscle needed to be removed, and that the nature of the surgery created expectations of pain and restriction of function.  

The evidence considered at the time of the December 1990 rating decision included VA Medical Center reports regarding the surgery, dating from March 8, 1973, to March 29, 1973, VA outpatient treatment reports dating from January 1973 to August 1977, a March 14, 1973 radiation oncology consultation note, and an October 1989 RO hearing transcript.  The records do establish that in March 1973 the Veteran presented for a complaint of a mass on his left thigh.  Initially it was felt to be a lipoma, but after reevaluation resection of the mass was recommended to rule out malignancy.  During surgery, it was felt that the mass was an infiltrative process including the gluteus medius and part of the gluteus minimus attached to the greater trochanter and the rim of the ileum and infiltrating along the neck of the femur.  The tumor mass was excised from his left hip, which included the gluteus medias and part of the gluteus maximus muscles.  Some cells were left, which were deemed surgically impossible to remove without amputation.  It was noted that histological section of the mass was interpreted by the Pathology Department at the VA hospital as being a liposarcoma.  Due to the rare nature of the tumor and the gravity of the diagnosis, pathology slides were sent to the Armed Forces Institute of Pathology for review.  After being evaluated by the Medical Oncologist and a Radiation Oncologist, the interpretation was of infiltrating intramuscular lipoma, which is a benign lesion.  

Subsequent treatment records and examination reports in 1977 note the Veteran's complaints of weakness in his left leg, walking with a cane and having shooting pains in the left hip and groin.  Later, he was noted to have continued pain and need for a cane in a 1983 VA examination report.  The examiner noted that he could not obtain a knee jerk or ankle jerk reflex due to the removal of portions of the gluteus medius and gluteus maximus muscle.  At the end of this report, it was noted that a greater level of functional return was within the Veteran's potential with rehabilitation through therapy.  

The evidence received since the December 1990 rating decision includes cumulative information concerning the nature of his disability following the surgery.  Additionally, the Veteran has submitted argument concerning his claim.  His argues that although he consented to the surgery and having the mass removed, he did not consent to having the muscle removed.  Such argument was of record at the time of the 1990 denial, and is not new.  However, he now essentially argues that because the tumor was misdiagnosed as cancer rather than a lipoma, the removal of muscle during his surgery was unnecessary and improper.  As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the record does reflect an uncertainty as to the initial diagnosis of his thigh mass during his treatment in 1973, the Board finds his argument that the misdiagnosis resulted in unnecessary removal of muscle relates to an unestablished fact necessary to substantiate the claim.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds such argument is both new and material sufficient to reopen the claim.

As new and material evidence has been received, the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, left leg mass excision, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, left leg mass excision, is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, left leg mass excision in 1973, as well as  his claim for a compensable rating for his service-connected skin disorder of the left lower extremity.

§ 1151 Claim

The Veteran asserts that he has had an ongoing severe disability related to his left hip and leg, which resulted from the misdiagnosis of a tumor and resultant surgical removal of that tumor leading to removal of a portion of his muscles. 

In pertinent part, 38 U.S.C. § 1151 provides: 

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2). 

In this case, the record reflects the Veteran had a left thigh mass originally believed to be a lipoma, but later there was a concern about possible malignancy.  During surgery the mass was excised and found to be of fatty material with an increased vascular bed.  It was felt that it was not intimately involved with the muscle.  Some of the mass was left medially extending along the shaft and neck of the femur.  Evaluation of the tumor showed it to be compatible with a lymphosarcoma.  Due to the rare nature of the tumor and the gravity of the diagnosis, pathology slides were sent to the Armed Forces Institute of Pathology for review.  After being evaluated by the Medical Oncologist and a Radiation Oncologist, the interpretation was of infiltrating intramuscular lipoma, which is a benign lesion.  

In light of the above, it is unclear whether the misdiagnosis of a liposarcoma resulted in an unnecessary surgical removal of the muscles, and whether such misdiagnosis and surgery was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  Thus, the claims file should be forwarded to a VA orthopedic surgeon to obtain an opinion.  

The Board notes that in February 2007 the RO attempted to obtain additional VA medical records and consent forms concerning his 1973 surgery.  However, the Arizona VA healthcare system indicated that a search of their facility and their facility for retired records revealed no records for the Veteran.  The RO did not advise the Veteran of the unavailability of these records, no determination was made as to whether further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c).  Such should be accomplished on remand.  

In addition, a notation in an old VA treatment record noted that the Veteran's records had been transferred to St. Petersburg.  A request for any available retired VA medical records dated in 1973 should be made to the Bay Pines, Florida healthcare system. 

Compensable Rating - Skin

The Veteran's April 2008 statement, received by VA in May 2008, was deemed his claim for a compensable rating for his service-connected skin disorder of the left lower extremity.  The Board observes that the most recent VA examination was shortly following that claim, in November 2008, three years ago.  In that examination report, the VA examiner inconsistently reported that the Veteran had stasis dermatitis left lower extremity, but then ended by diagnosing right lower leg dermatitis.  In the body of the report, the symptoms were described as "white scabs, sticky fluid, scar tissue, itching," also with "a couple small areas of erythema," but it was not noted on which extremity, left or right, the symptoms were present.  A review of the VA outpatient records reveals that at various times in the Veteran's treatment history, his lower extremity skin disorder was noted as bilateral.  However, in this case, only the left lower extremity is service connected.  Thus, the VA examination needs to be particular as to the extremity described.  In November 2008, VA examiner's description of the condition as stasis dermatitis of the left lower extremity and right lower leg dermatitis, but then vaguely reporting symptoms, makes it unclear as to which extremity the particular symptoms described were pertaining to.  The Board finds that a new VA examination to assess the current severity of the Veteran's left lower extremity skin disorder is needed.

Also, several times in recent VA outpatient records, it is noted that the Veteran is being referred to a dermatology clinic by his VA primary care clinic.  For example, in August 2008, the Veteran sought treatment for evaluation of left leg drainage and scaling of the skin.  Stasis dermatitis with secondary infection was diagnosed and the physician noted that "Derm to eval."  A review of the VA treatment records in the claims folder reveals that there are no such records from a VA dermatology clinic.  On remand, the RO should seek these potentially relevant records and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Canandaigua, New York, dating since December 2010, as well as all relevant treatment records throughout the course of this appeal as to treatment of the Veteran in any VA dermatology clinic. 

2.  Ask the VA Bay Pines Healthcare System to search retired records and provide all available records for the Veteran dated in 1973.  If no records are available, the RO/AMC should render a determination as to whether further attempts to obtain those records would be futile.  The Veteran should be notified of unavailability of the records. 

3.  After the above has been accomplished to the extent possible, forward the Veteran's claims file to a VA orthopedic surgeon for review.  Following review of the claims file, the physician should respond to the following questions: 

(1) In 1973, would a patient's consent for surgery for tumor removal likely cover resection of tissue in addition to the tumor, such as involved muscle? 
(2) In 1973 would the histology section obtained during surgery have been interpreted by pathology prior to the continuing with the surgery?  In other words, would the surgeons have known of the liposarcoma diagnosis before they removed the muscle and then proceeded to remove the muscle as a result of that pathological diagnosis? 
(3) Was the removal of the muscle during the surgery consistent with reasonable medical practices based on the extent and observed nature of the tumor at the time of the surgery, regardless of the pathology of the tumor?  In other words, would a reasonable surgeon have removed the muscle when first visualizing a tumor such as an infiltrating intramuscular lipoma during surgery?
(4) Was the histology section interpretation that the findings were consistent with liposarcoma as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part (i.e. the pathologist failed to exercise the degree of care that would be expected of a reasonable health care provider)? Or was such conclusion a reasonable interpretation in light of the type of tumor (noted as rare in the records). 
(5) Was the removal of the muscle during surgery an event not reasonably foreseeable? 
(6) The medical bases for the conclusions reached should be provided.  If a VA examination is deemed necessary to respond to the questions, one should be scheduled.

4.  Schedule the Veteran for a VA skin examination to assess the current severity of his service-connected left lower extremity dermatitis.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The examiner is asked to evaluate the current skin disorder of the left lower extremity (other than stasis dermatitis) and make a finding as to the percentage of the entire body affected by the service-connected dermatitis, the percentage of the exposed areas affected, and state whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required to treat the service-connected dermatitis, and, if so, whether the drugs were required intermittently or constantly, and for how long during the past twelve months.  If the examiner cannot disassociate the symptoms of the stasis dermatitis from the service-connected left lower extremity dermatitis, the examiner should state such.  A rationale for all opinions expressed should be provided.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


